EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 15, please replace “a memory system having at multiple memory devices” with “a memory system having multiple memory devices”.

The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “generate one or more scoped properties utilizing a namespace identifier, wherein the namespace identifier is an identifier used to define a scope of at least an isolated application runtime context” in combination with “generate one or more scoped objects corresponding to one or more dependent services utilizing the one or more scoped properties and the namespace identifier” and “run at least one integration test on the target application in the container, wherein the integration tests refer to the isolated application runtime context utilizing the namespace identifier”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “generating one or more scoped properties utilizing a namespace identifier, wherein the namespace identifier is an identifier used to define a scope of at least an isolated application runtime context” in combination with generating one or more scoped objects corresponding to one or more dependent services utilizing the one or more scoped properties and the namespace identifier” and “running at least one integration test on the target application in the container, wherein the integration tests refer to the isolated application runtime context utilizing the namespace identifier”, as outlined in independent claim 8.
Prior art was not found that explicitly teaches or fairly suggests “generate one or more scoped properties utilizing a namespace identifier, wherein the namespace identifier is an identifier used to define a scope of at least an isolated application runtime context” in combination with “generate one or more scoped objects corresponding to one or more dependent services utilizing the one or more scoped properties and the namespace identifier” and “run at least one integration test on the target application in the container, wherein the integration tests refer to the isolated application runtime context utilizing the namespace identifier”, as outlined in independent claim 15.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113